Citation Nr: 1010961	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  03-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for diabetic nephropathy 
with hypertension and atherosclerotic heart disease of the 
internal carotid and vertebral arteries and impotence, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, that denied a disability 
rating in excess of 10 percent for hypertension.

In a February 2008 rating decision the Seattle, Washington 
RO, acting on behalf of the Appeals Management Center (AMC), 
granted service connection for diabetes mellitus, and 
evaluated the Veteran's hypertension along with diabetic 
nephropathy with hypertension and atherosclerotic disease of 
the internal carotid and vertebral arteries and impotence, 
and awarded a 30 percent disability rating.  The grant of 
service connection for diabetes was a full grant of the 
benefit sought with regard to that issue, and is not 
currently in appellate status.

In April 2009, the Board remanded the claim for additional 
development.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's diabetic 
nephropathy with hypertension and atherosclerotic heart 
disease of the internal carotid and vertebral arteries and 
impotence has been manifested by hypertension with diastolic 
pressure no higher than 98, constant albuminuria, and 
definite decrease in kidney function.  It has not been 
manifested by edema, BUN 40 to 80mg%, creatinine 4 to 8mg%, 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent, but no 
more, for diabetic nephropathy with hypertension and 
atherosclerotic heart disease of the internal carotid and 
vertebral arteries and impotence have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10; 4.104, Diagnostic 
Code (DC) 7101; 4.115a, 4.155b, DC 7541 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The United States Court for Veterans Appeals (veteran's court 
or Court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 


In a May 2002 letter, prior to the initial adjudication of 
his claim, VA notified the Veteran that he should submit 
evidence showing that his hypertension had worsened in 
severity.  He was also told that he could substantiate the 
claim with evidence of the impact of the disease, including 
by way of limitation of activity imposed by the disabling 
condition.  He was informed that ratings were assigned using 
the rating schedule and he was referred to that schedule.  
This essentially informed him of the use of diagnostic codes.  
He was also given examples of the evidence that could 
substantiate the claim.

The May 2002 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

In an April 2009 letter the Appeals Management Center told 
the Veteran that he could substantiate the claim with 
evidence of its impact on employment and daily life, provided 
notice with regard to the rating scheduled and the assignment 
of ratings, and again provided examples of the types of 
evidence that could substantiate the claim.  The timing 
deficiency with regard to this notice was cured by 
readjudication of the claim in a supplemental statement of 
the case issued in November 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2009). 

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claim, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in 
September 2002 and November 2007.  Because there is no 
indication that his service-connected diabetic nephropathy 
with hypertension and atherosclerotic heart disease of the 
internal carotid and vertebral arteries and impotence has 
worsened since the date of the most recent examination, an 
additional examination is not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied its 
duty to inform and assist the Veteran at every stage in this 
case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's diabetic nephropathy with hypertension and 
atherosclerotic heart disease of the internal carotid and 
vertebral arteries and impotence is rated 30 percent 
disabling under DC 7541, which pertains to renal involvement 
in diabetes mellitus.  Diagnostic Code 7541 directs that 
renal involvement in diabetes mellitus be rated as renal 
dysfunction.

In evaluating disabilities pertaining to the genitourinary 
system, the Rating Schedule provides that separate ratings 
are not be to assigned for disability from disease of the 
heart and any form of nephritis, on account of the close 
interrelationships of cardiovascular disabilities.  If, 
however, absence of a kidney is the sole renal disability, 
even if the removal was required because of nephritis, the 
absent kidney and any hypertension and heart disease will be 
separately rated.  Also, in the event that chronic renal 
disease has progressed to the point where regular dialysis is 
required, any coexisting hypertension or heart disease will 
be separately rated.  38 C.F.R. § 4.115 (2009).

Here, the Veteran has both kidneys and does not require 
regular dialysis.  Accordingly, a single rating will be 
assigned for his diabetic nephropathy with hypertension and 
atherosclerotic heart disease of the internal carotid and 
vertebral arteries and impotence.

The Veteran's representative's contends that the Veteran 
should be awarded separate ratings for hypertension, 
atherosclerotic heart disease, and diabetic nephropathy.  For 
the reasons explained above, however, a single rating will be 
assigned, pursuant to DC 7541.

Renal dysfunction with constant albumin or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, a 60 percent 
rating is warranted.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating.  38 
C.F.R. § 4.115a.

Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) for diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more.   A maximum 60 percent rating is 
warranted for diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104, DC 7101.

The record clearly reflects that the Veteran has hypertension 
that is associated with his service-connected diabetes 
mellitus.  The record also reflects that the Veteran requires 
daily medication for the control his blood pressure, and that 
the dosages required for such control have increased during 
the pendency of the appeal.  However, the record does not 
reflect that the Veteran's diastolic pressure has 
predominantly been 120 or more.  Rather, the record reflects 
that at no time during the pendency of the appeal has his 
diastolic pressure been 100 or more; the highest diastolic 
pressure reading recorded between September 2001 and November 
2007 was 98, which was recorded in October 2001.  The most 
recent blood pressure readings of record, taken at the time 
of the November 2007 VA examination, showed two readings of 
diastolic pressure of 80, and one of 78.  As the Veteran's 
hypertension does not meet the criteria for a 40 percent 
rating under DC 7101, he is not entitled to an increased 
rating of either 40 percent under DC 7101, or 60 percent 
under DC 7541, pursuant to the criteria for rating 
hypertension.

After reviewing the evidence of record, however, the Board 
concludes that the Veteran otherwise meets the criteria for 
an increased rating of 60 percent.  As noted above, where 
there is constant albuminuria with some edema or a definite 
decrease in kidney function, a 60 percent rating is warranted 
under DC 7541.

Clinical records dated from September 2001 to the November 
2007 VA examination show that the Veteran was consistently 
found to have albumin in his urine.  The November 2007 VA 
examiner noted that the Veteran's abnormal urine microalbumin 
was an indicator of diabetic nephropathy, and was consistent 
with his poor control of his diabetes.  With the presence of 
constant albuminuria, the record must demonstrate "some 
edema" in order for an increased rating of 60 percent to be 
warranted.  

The record, however, shows that the Veteran consistently 
denied experiencing any swelling of his extremities, and 
physical examination consistently revealed no edema.  VA 
examination in September 2002 and November 2007 found no 
evidence of peripheral edema.  With no contentions or 
findings of edema in the record, the Veteran does not meet 
the criteria for an increased rating of 60 percent based upon 
constant albuminuria with some edema.

Significantly, however, the record does demonstrate clinical 
findings consistent with a definite decrease in kidney 
function, such that the Veteran meets the criteria for an 
increased rating of 60 percent.  Laboratory testing conducted 
between September 2001 and the November 2007 VA examination 
consistently revealed elevated BUN and creatinine levels, 
consistent with kidney dysfunction.  

The record also reflects diagnoses of chronic renal failure, 
including on VA examination in November 2007.  Based upon the 
numerous clinical findings of elevated BUN and creatinine 
levels, and the diagnoses of chronic renal failure, the Board 
concludes that the Veteran meets the criteria for "definite 
decrease in kidney function," such that he is entitled to an 
increased rating of 60 percent under DC 7541.

With regard to whether the Veteran is entitled to a rating 
higher than 60 percent under DC 7541, the Board finds that he 
is not.  There is no evidence demonstrating persistent edema 
and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 
8mg%, or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
As noted above, the Veteran has consistently denied 
experiencing swelling, and physical examination has 
consistently revealed no edema.  Additionally, laboratory 
testing has not revealed clinical findings consistent with 
BUN 40 to 80mg%; or creatinine 4 to 8mg%.  

The Veteran's levels currently have not yet reached such 
severity; his highest BUN levels during the pendency of this 
appeal measured at 31 and his creatinine at 2.0.  Finally, 
while the Veteran has admitted to poor exercise compliance 
and general inactivity, this appears to be a matter of 
choice, rather than a result of physical limitations.  The 
record reflects that he consistently has been encouraged by 
his physicians to exercise.  

Additionally, the November 2007 VA examiner noted that the 
Veteran's weight had been stable at 176 pounds, and that his 
activities were not restricted as a result of his diabetes.  
Rather, he had been encouraged to exercise.  At the time of 
the November 2007 VA examination, the Veteran denied 
experiencing lethargy, anorexia, or weakness.  Because the 
Veteran does not meet any of the criteria for an 80 percent 
rating under DC 7541, the Board finds that a rating in excess 
of 60 percent is not warranted.

The Veteran is also not entitled to a rating higher than 60 
percent under the diagnostic criteria pertaining to 
atherosclerotic heart disease.  See 38 C.F.R. § 4.104, DC 
7005.  Diagnostic Code 7005 provides for a rating higher than 
60 percent only where there is congestive heart failure, or 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id. (outlining criteria for a 100 
percent disability rating).  Here, the Veteran has not been 
diagnosed with congestive heart failure, he has not 
complained of dyspnea, fatigue, angina, dizziness or syncope, 
and there is no evidence demonstrating an ejection fraction 
of less than 30 percent. 

 Indeed, at the time of the November 2007 VA examination, the 
Veteran had no cardiovascular complaints, and was not even 
aware that he met the criteria for any cardiac diagnoses 
other than hypertension.  Accordingly, the Veteran is not 
entitled to a rating higher than 60 percent under DC 7005.  
Because no other diagnostic codes pertaining to diseases of 
the heart are applicable, the Board concludes that the 
Veteran is not entitled to a rating higher than 60 percent 
for his diabetic nephropathy with hypertension and 
atherosclerotic heart disease of the internal carotid and 
vertebral arteries and impotence.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected 
diabetic nephropathy with hypertension and atherosclerotic 
heart disease of the internal carotid and vertebral arteries 
and impotence manifests with a definite decrease in kidney 
function.  As discussed in the preceding section, these 
symptoms are contemplated by the rating criteria.  Hence, the 
criteria for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun 
v. Peake, 22 Vet App 111(2008). 

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2008).  However, staged ratings are not indicated 
in the present case, as the Board finds that the weight of 
the credible evidence shows that the Veteran's service-
connected diabetic nephropathy with hypertension and 
atherosclerotic heart disease of the internal carotid and 
vertebral arteries and impotence has been 60 percent 
disabling throughout the pendency of the appeal.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disabilities prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  

While the Veteran's service-connected disabilities have an 
impact on his functional capacity, he has not contended, and 
the evidence of record does not demonstrate, that his 
service-connected disabilities either singly or jointly 
prohibit him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  At the time of the 
November 2007 VA examination, which constitutes the most 
recent clinical evidence of record, the Veteran remained 
employed on a full time basis at Anville-Oil Field and Water 
Parks in Longview, Texas.  He has not since stated that he 
has become unemployed.  Accordingly, the Board concludes that 
the Veteran in this case has not raised a claim of 
entitlement to a TDIU rating and that referral for a TDIU 
rating is therefore not warranted.


ORDER

An increased rating of 60 percent for diabetic nephropathy 
with hypertension and atherosclerotic heart disease of the 
internal carotid and vertebral arteries and impotence is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


